382 U.S. 900
86 S.Ct. 234
15 L.Ed.2d 155
UNITED STATES, petitioner,v.UTAH CONSTRUCTION AND MINING CO.
No. 440.
Supreme Court of the United States
November 8, 1965

Acting Solicitor General Spritzer, Assistant Attorney General Douglas, Morton Hollander and David L. Rose, for the United States.
Gardiner Johnson and Thomas E. Stanton, Jr., for respondent.


1
Petition for writ of certiorari to the United States Court of Claims granted. Case placed on the summary calendar and set for oral argument immediately following No. 439.